               Case 20-51051-KBO        Doc 94    Filed 07/14/21     Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE

In re:                                   )
                                         )                 Chapter 11
24 HOUR FITNESS WORLDWIDE, INC., et al., )
                                         )                 Case No. 20-11558 (KBO)
                     Debtors.            )
                                         )                 (Jointly Administered)
                                         )
                                         )
24 HOUR FITNESS WORLDWIDE, INC.,         )
                                         )
                     Plaintiff,          )
                                         )
           v.                            )
                                         )
CONTINENTAL CASUALTY COMPANY;            )                 Adv. Pro. No. 20-51051 (KBO)
ENDURANCE AMERICAN SPECIALTY             )
INSURANCE COMPANY; STARR SURPLUS         )
LINES INSURANCE COMPANY; ALLIANZ         )
GLOBAL RISKS US INSURANCE COMPANY; )
LIBERTY MUTUAL INSURANCE COMPANY; )
BEAZLEY-LLOYD’S SYNDICATES 2623/623; )
ALLIED WORLD NATIONAL ASSURANCE          )
COMPANY; QBE SPECIALTY INSURANCE         )
COMPANY; and GENERAL SECURITY            )
INDEMNITY COMPANY OF ARIZONA,            )
                                         )
                     Defendants.         )
                                         )

                                   NOTICE OF SERVICE
         PLEASE TAKE NOTICE that I, Matthew P. Denn, Esq., hereby certify that on this 14th

day of July 2021, I caused a true and correct copy of Defendant Continental Casualty

Company’s Responses and Objections to Plaintiff’s Requests for Production of Documents,

Set One to be served upon the party listed below in the manner indicated.
              Case 20-51051-KBO   Doc 94     Filed 07/14/21   Page 2 of 3




Via Electronic Mail

Mark W. Eckard, Esq.
REED SMITH LLP
1201 Market Street, Suite 1500
Wilmington, DE 19801
E-mail: meckard@reedsmith.com


Dated: July 14, 2021                 DLA PIPER LLP (US)

                                     /s/ Matthew P. Denn
                                     Matthew P. Denn (#2985)
                                     Matthew S. Sarna (#6578)
                                     1201 North Market Street, Suite 2100
                                     Wilmington, DE 19801
                                     Telephone: (302) 468-5629
                                     matthew.denn@dlapiper.com
                                     matthew.sarna@dlapiper.com

                                     -and-

                                     Garvan F. McDaniel (#4167)
                                     HOGAN MCDANIEL
                                     1311 Delaware Avenue
                                     Wilmington, Delaware 19806
                                     Telephone 302-656-7540
                                     gmcdaniel@dkhogan.com

                                     -and-

                                     Benjamin W. Loveland
                                     WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                     60 State Street
                                     Boston, MA 02109
                                     Telephone: (617) 526-6641
                                     benjamin.loveland@wilmerhale.com

                                     -and-




                                        2
Case 20-51051-KBO   Doc 94   Filed 07/14/21   Page 3 of 3




                       Lauren R. Lifland
                       WILMER CUTLER PICKERING
                        HALE AND DORR LLP
                       7 World Trade Center
                       250 Greenwich Street
                       New York, NY 10007
                       Telephone: (212) 295-6305
                       lauren.lifland@wilmerhale.com

                       Counsel to Continental Casualty Company




                         3
